      Case: 4:15-cr-00049-CDP Doc. #: 551 Filed: 05/28/19 Page: 1 of 2 PageID #: 2826



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 UNITED STATES OF AMERICA                    )
                                             )
                                Plaintiff,   )
                                             )
 v.                                          )              Case No. 4:15 CR 49 CDP
                                             )                                (DDN)
 RAMIZ HODZIC,                               )
                                             )
                             Defendant.      )



UNOPPOSED MOTION BY DEFENDANT HODZIC TO CONTINUE SENTENCING
 AND FOR ADDITIONAL TIME TO FILE OBJECTIONS TO THE PRESENTENCE
                        INVESTIGATION

        Defendant Ramiz Hodzic through his attorney, Assistant Federal Public De-

fender Diane L. Dragan requests that the Court continue the sentencing for thirty

days and grant an additional thirty days to file objections to the presentence in-

vestigation. This is a case of some complexity and involves complex areas of the

law. Undersigned counsel needs additional time to do research, confer with Mr.

Hodzic, and consider the filing of objections to the presentence investigation.

Counsel will also use the additional time requested to prepare for sentencing.

Counsel has discussed this request with the Assistant United States Attorney who

does not object to this request.

        Dated May 28, 2019.


                                        Respectfully submitted,
   Case: 4:15-cr-00049-CDP Doc. #: 551 Filed: 05/28/19 Page: 2 of 2 PageID #: 2827



                                    /s/Diane L. Dragan
                                    Assistant Federal Public Defender
                                    1010 Market Street, Suite 200
                                    St. Louis, Missouri 63101
                                    Telephone: (314) 241-1255
                                    Fax: (314) 421-3177
                                    E-mail: Diane_Dragan@fd.org



                                    Attorney for Defendant Hodzic




                            CERTIFICATE OF SERVICE


      I hereby certify that on May 28, 2019, the foregoing was filed electronically
with the Clerk of the Court to be served by operation of the Court’s electronic filing
system upon Assistant United States Attorney Matthew Drake.



                                    /s/Diane L. Dragan
